Citation Nr: 1222840	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral hips and status post left hip replacement.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2007, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Winston-Salem RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In an August 2007 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court and in an Order dated in May 2009, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In September 2009, the Board remanded the claim for further development.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the September 2009 remand, the Veteran was afforded a VA examination in May 2010.  During the examination, the examiner recorded the Veteran's contentions that while serving in Korea, he fell while planting a flag on a mountain.  The examiner also noted the Veteran's report that he was treated at a hospital for a few days and was released on light duty.  After examining the Veteran, the examiner stated that "the Veteran does not have medical evidence to establish the length of his hip issues."  The examiner observed that the record does not contain full records from his orthopedist and private physician.  The examiner noted that VA records dated in 2002 indicated that the Veteran was followed by an outside orthopedist and his DJD was left in the care of an orthopedist.  The examiner did not find a record of leg length inequality which would not have been related to severe osteoarthritis; in other words, the examiner stated that there was no proof to suggest that the Veteran had a lifelong leg length inequality which might have contributed to hip pathology.  The examiner summarized that she had the Veteran's report of the events that occurred in the military service but she did not have records to evaluate the cause of any limp or any records to establish or evaluate any chronicity of his hip pathology and resultant osteoarthritis of the hips.  The examiner concluded that without more information, she could not resolve this issue without resorting to mere speculation.  

As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  The May 2010 VA examiner indicated that the record does not contain complete treatment records from Dr. D.D.F., the Veteran's private physician, or from his orthopedist.  In July 2004, VA received private treatment records from Dr. D.D.F. dated from 2003 to March 2004.  Also in July 2004, VA received private treatment records from Dr. B.J.B. of C.O. & S.S. dated in November and December 2003.  It appears that Dr. B.J.B. is the orthopedist the examiner is referring to in her report.  However, as indicated by the VA examiner, additional medical records pertaining to the Veteran's bilateral hips and leg length prior to 2003 would aid in rendering an opinion without resorting to speculation.  Moreover, the Board notes that a release for records from T.R.F.P. dated in August 2005 reflects that Dr. M was sent records from the Veteran's New York doctor in approximately 1995 that pertained to his hip.  Two records from T.R.F.P. dated in 2001 were associated with the claims file.  The Board concludes that a remand is necessary to afford the Veteran an opportunity to submit releases for the complete records for Drs. M, D.D.F., and B.J.B.  38 C.F.R. § 3.159(c)(1).

Additionally, the Board observes that in May 2010, VA Appeals Team Coach R.C. signed a declaration indicating that the Veteran was on active duty with the U.S. Army from September 1955 to January 1978.  The Veteran's DD Form 214 is not of record.  However, a U.S.A. Certification of Military Service certified that the Veteran was a member of the Regular Army from September 1955 to November 1957 when he received an honorable discharge.  

Pursuant to the Board's remand, the RO contacted the Durham VAMC and requested VA records dated from January 1965 to September 2003.  In March 2011, the Durham VAMC responded that there were no records for the time period requested.  It was also noted that the Veteran was in the service in 1965.

The Board concludes that clarification should be obtained on remand as to the Veteran's dates of service.  The Veteran was notified in November 2004 that his service treatment records had likely been destroyed.  In January 2006, the National Personnel Records Center (NPRC) responded that the Veteran's service personnel records were also fired related and the best available copies of any related documents were submitted.  Thus, because the majority of the Veteran's service personnel records to include his DD Form 214 are not of record and there is conflicting evidence from the VA Appeals Coach as to when the Veteran was in service, the Veteran's complete dates of service should be obtained on remand.  If it is determined that the Veteran was discharged from service in November 1957, another request to the Durham VAMC is necessary as their March 2011 response indicates that they believed the Veteran was in service in 1965.

Lastly, it is unclear from the May 2010 VA examination report whether the examiner considered the Veteran's additional contentions that carrying a heavy pack and unloading heavy objects aggravated his hips.  In light of the lack of medical evidence pertaining to the Veteran's hips, the Veteran's lay statements must be fully considered.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release(s) from the Veteran, obtain all relevant private treatment records from Dr. M of T.R.F.P., Dr. D.D.F., and Dr. B.J.B. of C.O. & S.S.  The Veteran should be advised that VA has records from Dr. M of T.R.F.P. dated in 2001; Dr. D.D.F. dated from 2003 to March 2004; and Dr. B.J.B. of C.O. & S.S. dated in November and December 2003.  However, any additional outstanding records pertaining to his hips from any of these providers should be identified by the Veteran on a release so VA can undertake efforts to obtain them.  (Note:  Initials are being used to protect the identity of the Veteran.  On any communication to the Veteran, the full names of Dr. M of T.R.F.P.; Dr. D.D.F.; and Dr. B.J.B. of C.O. & S.S. should be used as identified in the claims file.)

2.  The RO must clarify the dates of the Veteran's active duty service.  In May 2010, VA Appeals Team Coach R.C. signed a declaration indicating that the Veteran was on active duty with the U.S. Army from September 1955 to January 1978.  However, a U.S.A. Certification of Military Service certified that the Veteran was a member of the Regular Army from September 1955 to November 1957 when he received an honorable discharge.  The RO must ascertain and clearly document the Veteran's correct dates of service.

3.  If the RO determines that the Veteran did NOT have service from 1955 to 1978, contact the Durham VAMC and request the Veteran's VA treatment records dated from January 1965 to September 2003, to include any archived records.  The Veteran's correct dates of service should be clearly indicated on the request.

4.  After the forgoing development has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for a bilateral hip disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the VA and private treatment reports and the May 2010 VA examination report, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hip disability is the result of a disease, injury, or event in service (September 1955 to November 1957) as opposed to its being more likely due to some other factor or factors.  The examiner must address the Veteran's assertion that his current bilateral hip disability is related to unequal leg lengths that was aggravated by unloading heavy objects and marching with a heavy backpack during service.  The examiner must also comment on the Veteran's contention that his bilateral hip disability is related to falling down a mountain during service.  He also reports that he was hospitalized for a few days and released on light duty after the fall.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



